Citation Nr: 0533749	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.  
The Board remanded this case in July 2004.


FINDING OF FACT

The veteran does not have arthritis of the left knee that is 
the result of a disease or injury in service, or that is 
proximately due to or the result of a service-connected 
disease or injury.


CONCLUSION OF LAW

Arthritis of the left knee was not incurred in or aggravated 
by active service, it may not be presumed to have been so 
incurred, nor is it proximately due to or the result of 
service-connected right knee disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records indicate that the veteran sought 
medical assistance in May 1969 for a complaint of left knee 
pain.  X-ray studies identified no significant abnormality 
and were interpreted as within normal limits.  The record 
otherwise reflects that an in-service medial meniscectomy was 
performed in July 1969 at Cam Rahn Bay for repair of a torn 
medial meniscus of the right knee.  The veteran's retirement 
examination dated in July 1971 showed normal clinical 
evaluation of the left knee.  The examination did note the 
veteran's history of a torn medial meniscus of the right leg 
in 1969 and subsequent surgical repair.

At his March 1972 VA examination, the veteran reported being 
hospitalized for an operation of his right knee in Vietnam in 
1969.  He indicated that his right knee still bothered him 
and seemed like arthritis.  There were no complaints 
concerning the left knee reported.

A private physician, K.W. Smithson, M.D., in a May 1982 
statement noted that he had treated the veteran since 1979 
for a left knee disorder and resulting thrombophlebitis.  Dr. 
Smithson reported that the veteran had sustained a left knee 
injury in 1979 while working as a letter carrier and that 
surgery was required in December 1979 for repair of that 
injury.  

At a March 1998 VA examination, the veteran reported that in 
1980 he fell injuring his left knee.  He then underwent left 
knee surgery.  Examination in 1998 showed full range of 
motion of the knees bilaterally.  There was no tenderness.  
There was pain on motion and positive crepitus.  The 
impression was degenerative joint disease of the knees, worse 
on the right.  X-rays dated in March 1998 showed slightly 
prominent left tibial spines.  

VA x-rays in August 1999 showed a small fabella bilaterally.  
There was slight narrowing of the medial compartment of the 
left knee.  There were no free joint bodies, meniscal 
calcifications, or significant spur formations.  There was an 
incidental finding of calcifications near the proximal 
portion of the left fibula.  It was noted that this might be 
ligamentous or vascular.

Treatment records from Charles L. Abrams, M.D., dated October 
1999 to June 2003 show treatment for osteoarthritis of the 
knees in May 2001 which was treated with aspirin.  Records 
dated in October 2002 and March 2003 showed that the 
veteran's osteoarthritis was stable and he was doing well.  
In June 2003, the veteran was treated for increased knee 
discomfort with considerable exercise.  A note from Dr. 
Abrams M.D., dated in June 2003 indicated that the veteran 
had bilateral knee arthritis (osteoarthritis).

At his January 2004 Travel Board hearing, the veteran 
testified that he injured his left knee in Vietnam when he 
slipped off the wing of an aircraft.  He indicated that he 
went to the infirmary and was placed in a cast.  The veteran 
testified that later he was taken to Cam Ranh Bay for left 
knee surgery.  The veteran indicated that his knee bothered 
him on a constant basis and he was told by his private 
physician that he had arthritis.  The veteran testified that 
different doctors had told him that his left knee disorder 
was aggravated by his service connected right knee.  He 
indicated that he was told that his left knee damage was due 
to how he walked due to his right knee disability.  The 
veteran indicated that after separation from service he re-
injured his right knee not his left knee.  

In July 2004, the Board remanded the issue for further 
development for any outstanding VA and private medical 
records and any outstanding service medical records.  The 
remand also directed that the veteran undergo a VA orthopedic 
examination.

At his March 2005 VA examination, it was noted that the first 
onset concerning the veteran's left knee was about two to 
three years after having left the military service.  The 
veteran denied any symptoms of the left knee while in the 
service and he was separated in 1972.  The left knee symptoms 
started when working for the United States Postal Service 
when he fell.  It was noted that the veteran had surgery 
about six months after the injury.  The examiner noted that 
there was nothing definite that the veteran had arthritis of 
the left knee.  The examination also noted that the veteran 
left knee symptomatology was due to a fall several years 
after service when he was working for the United States 
Postal Service and therefore the left knee condition was in 
no way related/caused by a result of anything in the service.  
The examiner indicated that there was no injury to the left 
knee or any complaint of the left knee in May 1969.  

In addressing arthritis of the left knee, the examiner noted 
again, that there was no definite left knee arthritis, rather 
there was just a question of some narrowing medially, which 
may or may not represent incipient early mild degenerative 
joint disease.  The examiner indicated that any condition 
that might exist in the left knee would be due to the postal 
service work-related injury it had no relationship to the 
right knee medial meniscectomy.  The examiner stated that 
additionally, the service connected right knee had not led to 
any increase in the severity of the left knee "arthritis". 

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the decision in October 1999 concerning the 
claim for entitlement to service connection for arthritis of 
the left knee, it is determined that he is not prejudiced by 
such failure.  In this regard, written notice provided in 
July 2004, amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the parties to submit all pertinent evidence in their 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development to include the conduct of appropriate 
examinations.  Hence, VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for arthritis of the left 
knee, to include secondary to a right knee disability.

Service medical records are negative for findings relating to 
the left knee.  A disability of the left knee was not 
documented until 1979; more than a year after separation from 
service.

A private physician, K.W. Smithson, M.D., in a May 1982 
statement noted that he had treated the veteran since 1979 
for a left knee disorder and resulting thrombophlebitis.  Dr. 
Smithson reported that the veteran had sustained a left knee 
injury in 1979 while working as a letter carrier and that 
surgery was required in December 1979 for repair of that 
injury.  

The March 2005 VA examiner stated that the veteran's left 
knee symptomatology was due to a fall several years after 
service, and that the left knee condition was in no way 
related/caused by a result of anything in the service.  The 
examiner indicated that there was no injury to the left knee 
or any complaint of the left knee in 1969 and that any 
condition that might exist in the left knee would be due to a 
post service work related injury and had no relationship to 
the right knee medial meniscectomy.  Additionally, the 
examiner noted that the service connected right knee had not 
led to any increase in the severity of the left knee 
"arthritis".

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection on a direct 
and secondary basis for arthritis of the left knee must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of the left 
knee is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


